Citation Nr: 1707404	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the lower mandible with residual pain and tenderness. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 26, 2012.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Buffalo, New York.    

In November 2013, this matter was remanded to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

On August 31, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeals as to entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the lower mandible with residual pain and tenderness and entitlement to TDIU prior to January 26, 2012.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeals of the claims for entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the lower mandible with residual pain and tenderness, and entitlement to TDIU prior to January 26, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On August 31, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeals as to entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the lower mandible with residual pain and tenderness and entitlement to TDIU prior to January 26, 2012.

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeals of entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the lower mandible with residual pain and tenderness and entitlement to TDIU prior to January 26, 2012 are dismissed.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


